1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       DESHAWN WARE, individually       No.   2:18-cv-02926-JAM-EFB
         and on behalf of all others
12       similarly situated,
13                   Plaintiff,           ORDER GRANTING DEFENDANT’S
                                          MOTION TO COMPEL ARBITRATION
14           v.
15       THE GOLDEN 1 CREDIT UNION,
         INC.,
16
                     Defendant.
17

18
             On November 6, 2018, Deshawn Ware (“Ware”) filed a putative
19
     class action against The Golden 1 Credit Union, Inc. (“Golden 1”)
20
     alleging wage and hour violations under both federal and state
21
     law.     Compl., ECF No. 1.   Ware invoked the Court’s federal
22
     question jurisdiction for his claim arising under the Fair Labor
23
     Standards Act (“FLSA”); he invoked the Court’s supplemental
24
     jurisdiction for his state law claims.      Compl. ¶¶ 13, 15 (citing
25
     28 U.S.C. §§ 1331, 1337).1
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 19, 2019.
                                      1
1        In January 2019, two months after Ware filed his Complaint,

2    Golden 1 filed a Motion to Compel Arbitration.     Golden 1’s motion

3    argues that Ware’s claims fall squarely within an enforceable

4    arbitration agreement.     Mot. at 4-7.   Ware opposes the motion,

5    maintaining both that the specific provision covering his claims

6    is unenforceable and that the agreement as a whole is

7    unconscionable.   Opp’n at 10-15.

8                         I.    FACTUAL ALLEGATIONS

9        Golden 1 hired Ware as a Customer Support Representative

10   (“CSR”) in January 2018.    Compl. ¶ 18.    As a condition of his

11   employment, Ware was required to sign Golden 1’s Arbitration

12   Agreement.   See Haines Decl., Ex. 1, ECF No. 14-2.     The parties

13   agree that both Ware and a Golden 1 representative signed this

14   agreement.   See Mot. to Compel Arbitration (“Mot.”) at 2, ECF No.

15   14; Opposition (“Opp’n”) at 4.      In relevant part, the agreement

16   states:

17       By signing below, The Golden 1 Credit Union (“Golden 1”)
         and Employee agree that all disputes related to
18       Employee’s employment by Golden 1, including but not
19       limited to the termination of that employment, shall be
         submitted to binding arbitration with the American
20       Arbitration Association (“AAA”) and subject to the terms
         of this Arbitration Agreement. The arbitrator shall be
21       required to determine all issues in accordance with the
         applicable laws of the State of California.... Such
22       arbitration will be subject to the AAA rules as amended
23       from time to time.

24       * * *

25       Employee specifically acknowledges that by executing
         this agreement, employee waives the right to a jury trial
26       in a court of law as to all disputes concerning
         employee’s employment, termination of employment,
27       including, but not limited to, any statutory claims of
         discrimination and harassment, any claims under the
28
                                         2
1        California Labor Code, the Age Discrimination in
         Employment Act, Title VII of the Civil Rights Act of
2        1964, the Americans with Disabilities Act of 1990,
         Sections 1981 through 1988 of Title 42 of The United
3
         States Code, The California Fair Employment and Housing
4        Act, Government Code Sections 12940, Et Seq., as well as
         any other federal, state, or local constitution, law,
5        ordinance, or regulation, or based on any public policy,
         contract, tort, or common law or any claim for wages,
6        bonuses, benefits, costs, fees, or other expenses
         including attorney’s fees, wrongful termination, breach
7        of contract, or any damages of any kind arising out of
8        the employment relationship including the termination of
         that relationship
9
         * * *
10
         By signing below, Employee acknowledges and agrees that
11       [] Employee has read and understands the terms and
         consequences of this agreement . . . and in consideration
12       for employment, Employee is knowingly and voluntarily
13       entering this Agreement without any duress or undue
         influence.
14

15   Haines Decl., Ex. 1.

16                             II.   OPINION

17       A.   Legal Standard

18       Section 2 of the Federal Arbitration Act (“FAA”) states

19   that arbitration agreements found in contracts related to

20   interstate commerce “shall be valid, irrevocable, and

21   enforceable, save upon such grounds as exist at law or in equity

22   for the revocation of any contract.”      9 U.S.C. § 2.   With

23   Section 2, the FAA established “a national policy favoring

24   arbitration” when contracting parties agree to settle disputes

25   in that manner.   Preston v. Ferrer, 552 U.S. 346, 353 (2008)

26   (quoting Southland Corp. v. Keating, 465 U.S. 1, 10 (1984)).

27   The FAA applies in both federal and state courts, and displaces

28   any state law that “undercut[s] the enforceability of
                                       3
1    arbitration agreements.”      Id. (quoting Southland, 465 U.S. at

2    16).

3           B.   Analysis

4                1.    Choice of Law

5           The parties dispute whether Golden 1’s arbitration

6    agreement is governed by the California Arbitration Act (“CAA”)

7    or the FAA.      See Opp’n at 6-8; Reply at 1-2.   Under the CAA, a

8    Court may refuse to enforce an arbitration agreement if it

9    determines (1) a party to that agreement is also a party to a

10   pending court action arising out of the same transaction, and

11   (2) there exists a possibility of conflicting rulings on a

12   common issue of law or fact.      Cal. Civ. Proc. Code § 1281.2(c).

13   Ware contends that the Court should use the discretion allowed

14   by this provision to avoid the inconsistent results that might

15   occur if part of Ware’s putative class proceeds in federal court

16   while others are compelled to arbitrate.       Opp’n at 6-9.   Golden

17   1 argues for application of the FAA, which does not afford this

18   type of discretion.      Reply at 1-2.

19          At the core of this analysis lies the question of whether

20   the arbitration agreement’s choice-of-law clause incorporated
21   California’s procedural rules along with its substantive law.

22   The answer, as Ware argues, turns upon the language of the

23   arbitration agreement, and what it reveals about the contracting

24   parties’ intent.       Opp’n at 7-9.   Although the FAA typically

25   preempts state laws that require a judicial forum to resolve

26   disputes that parties have agreed to arbitrate, “it does not
27   follow that the FAA prevents the enforcement of agreements to

28   arbitrate under different rules than those set forth in the Act
                                            4
1    itself.”   Volt Information Sciences, Inc. v. Board of Trustees

2    of the Leland Stanford Junior Univ., 489 U.S. 468, 478-79

3    (1989).

4        Ware acknowledges that post-Volt courts have both

5    incorporated and declined to incorporate the CAA’s procedural

6    rules, depending on the language of the choice-of-law clause.

7    Opp’n at 6-8 (comparing Mount Diablo Medical Center v. Health

8    Net of California, Inc., 101 Cal. App. 4th 711, 716

9    (2002)(allowing an arbitration agreement’s choice-of-law clause

10   to incorporate the CAA, where the clause covered “[t]he

11   validity, construction, interpretation, and enforcement of the

12   agreement”) with Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205,

13   1213 (9th Cir. 1998) (declining to incorporate the CAA where the

14   clause stated that the agreement “shall be interpreted and

15   construed under the laws of the State of California”)).     But

16   Ware omits discussion of Preston v. Ferrer, supra—a Supreme

17   Court case that is more recent than the ones discussed in his

18   opposition. 552 U.S. at 558-62.

19       The arbitration agreement in Preston, like the one here,

20   included both a California choice-of-law clause and an express
21   selection of AAA rules.    Id. at 361.   The choice-of-law clause

22   stated that the “agreement shall be governed by the laws of the

23   state of California.”     Id.   Preston argued that the broad

24   language used in the choice-of-law clause necessarily

25   incorporated California’s procedural rules alongside its

26   substantive law.   Id.    The Supreme Court disagreed, finding that
27   “the best way to harmonize” the choice-of-law clause with the

28   AAA requirement was to apply California’s substantive law, but
                                         5
1    reject the state’s “special rules limiting the authority of

2    arbitrators.”       Preston, 552 U.S. at 362 (quoting Matrobuono v.

3    Shearson Lehman Hutton, Inc., 514 U.S. 52, 63-64).          Ware does

4    not argue that the arbitration clause here is meaningfully

5    distinguishable from the clause in Preston.         Nor does this Court

6    find reason to arrive at a different result.         The FAA applies.

7         Finding that the FAA governs does not, however, end the

8    inquiry.     Ware broadly argues for the Court to enforce the CAA,

9    but more specifically, he contends that Section 1281.2(c)

10   applies.     Opp’n at 6.   Because state law may be used to fill

11   gaps left open by the FAA, the Court must also determine whether

12   Section 1281.2(c) conflicts with the FAA.         AT&T Mobility LLC v.

13   Concepcion, 563 U.S. 333, 345-46 (2011).

14        Again, this Court turns to Preston.          552 U.S. at 357-58.

15   There, the Supreme Court acknowledged that “[a] prime objective

16   of an agreement to arbitrate is to achieve streamlined

17   proceedings and expeditious results.”       Id.    California’s

18   procedural rule, by effectively adding an exhaustion requirement

19   to the arbitration proceeding, was inconsistent with this

20   objective.    Id.    The Court found the rule would “at the least,
21   hinder speedy resolution of the controversy.”         Id. at 358.     The

22   FAA, therefore, displaced it.       Id.   More generally, Preston

23   held: to the extent a state law “lodg[es] primary jurisdiction

24   in another forum” when the parties have previously agreed to

25   arbitrate, it is superseded by the FAA.       Id. at 349.     Here,

26   Section 1281.2(c) would grant the Court discretion to lodge
27   primary jurisdiction in another forum; namely, this one.          The

28   Court finds that this rule conflicts with, and is superseded by,
                                          6
1    the FAA.

2                2.    Enforceability and Scope of the Agreement

3        Under the FAA, a district court must answer two questions

4    when deciding a motion to compel arbitration: (1) whether a valid

5    arbitration agreement exists and, if so, (2) whether the

6    agreement encompasses the dispute at issue.     Chiron Corp. v.

7    Ortho Diagnostic systems, Inc., 207 F.3d 1126, 1130 (9th Cir.

8    2000); United Pub. Employees v. City & Cnty. of San Francisco, 53

9    Cal. App. 4th 1021, 1025-26 (1997).     Here, the answer to both

10   questions is ‘yes.’

11                     a.   Enforceability of the Arbitration Agreement

12       When an arbitration agreement purports to cover employment

13   claims based on statutory or non-waivable rights, it must

14   provide the five protections discussed in Armendariz v.

15   Foundation Health Psychare Servs., 24 Cal.4th 83, 97-99 (2000).

16   The agreement must allow for (1) all substantive remedies that

17   would be available in a court action; (2) a neutral arbitrator;

18   (3) adequate discovery; (4) a written award or decision; and

19   (5) a limitation of the costs imposed on the employee that are

20   unique to arbitration.    Id.   As Golden 1 argues, the arbitration
21   agreement here provides each of these protections.     Mot. at 6.

22       Ware argues that the arbitration agreement is nonetheless

23   unenforceable for two reasons.    First, the provision covering

24   Ware’s claim is invalid, and must therefore be severed.       Opp’n

25   at 11-13.    Second, the entire agreement is unconscionable.

26   Opp’n at 13-15.    Both arguments fail.
27       Ware first argues that the portion of the agreement

28   requiring arbitration for “all disputes concerning employee’s
                                        7
1    employment” is invalid because, under California law, a PAGA

2    claim may not be sent to arbitration.       Opp’n at 11.   See also

3    Iskanian v. CLS Transportation Los Angeles, LLC, 59 Cal.4th 348,

4    384 (2014).   When this invalid provision is severed according to

5    the agreement’s severability clause, he believes his claims are

6    no longer covered by the agreement’s text.       Opp’n at 11-12.

7    While creative, this argument lacks any support in the law.          As

8    Golden 1 concedes, an arbitration agreement only purports to

9    cover disputes arising between signatories.      Reply at 4-5.     The

10   PAGA claim does not arise between Ware and Golden 1; it arises

11   between Golden 1 and the state.    Hernandez v. Ross Stores, Inc.,

12   7 Cal. App. 5th 171, 178 (2016).       The non-arbitrability of a

13   PAGA claim does not give this Court license to re-write the

14   parties’ agreement.

15       Ware separately argues that the arbitration agreement as a

16   whole is unenforceable because it is unconscionable.       Under

17   California contract law, any contract may be unenforceable if it

18   is unconscionable.    Armendariz, 24 Cal.4th, at 113.      Because

19   California’s unconscionability doctrine is applicable to all

20   contracts, an unconscionable arbitration agreement will likewise
21   be unenforceable under the FAA.    See Concepcion, 131 S.Ct. at

22   1746.   For a contract to be unenforceable because it is

23   unconscionable, it must be both procedurally and substantively

24   unconscionable.   Id.   The two components operate on a sliding

25   scale where greater evidence related to procedural

26   unconscionability lessens the need for evidence of substantive
27   unconscionability, and vice versa.       Id.

28       Here, the arbitration agreement has a low level of
                                        8
1    procedural unconscionability.   The Court disagrees with Ware’s

2    argument that Golden 1’s failure to attach the AAA rules of

3    arbitration amounts to undue oppressiveness or surprise.

4    California courts have uniformly stepped back from this

5    position, stating that failure to include the AAA rules may not,

6    by itself, support a finding of procedural unconscionability.

7    Peng v. First Republic Bank, 219 Cal. App. 4th 1462 (2013).

8    Where procedural unconscionability already exists, a failure to

9    attach the AAA rules only adds “a bit” to the existing

10   unconscionability.   Id. (quoting Zullo v. Super. Ct., 197 Cal.

11   App. 4th 477, 485 (2011)).

12       California courts have, however, consistently found that

13   adhesion contracts in the employment context generally contain

14   some aspects of procedural unconscionability.    Serpa v.

15   California Sur. Investigations, Inc., 215 Cal. App. 4th 695, 704

16   (2013), as modified (Apr. 26, 2013).     But these take-it-or-

17   leave-it contracts are still enforceable unless the degree of

18   substantive unconscionability is high.    Id.

19       The Court also disagrees with Ware’s contention that the

20   arbitration agreement is substantively unconscionable because,
21   hypothetically, it could impose “a unilateral obligation to

22   arbitrate.”   Opp’n at 15 (citing Armendariz, 24 Cal.4th, at

23   117).   Ware does not contend that the agreement currently

24   imposes asymmetrical obligations on the parties.     Rather, he

25   urges that Golden 1 could later modify the agreement to create a

26   unilateral obligation to arbitrate.    The role of the Court is to
27   enforce arbitration agreements “according to their terms,” not

28   to inject unconscionability where none yet exists.     Volt, 489
                                      9
1    U.S. at 476.     Because Ware failed to show any substantive

2    unconscionability, the Court finds that the arbitration

3    agreement here is not unconscionable.

4                      b.   Scope of the Arbitration Agreement

5        The text of the arbitration agreement covers “all disputes

6    related to Employee’s employment by Golden 1.”      Haines Decl.,

7    Ex. 1.   This squarely covers all of the claims listed in Ware’s

8    complaint, except the PAGA claim.       Compl. ¶¶ 91-153.

9              3.      Supplemental Jurisdiction

10       A district court may decline to exercise supplemental

11   jurisdiction when the court “has dismissed all claims over which

12   it has original jurisdiction.”     28 U.S.C. § 1367(c).     Given all

13   other claims are submitted to arbitration, concerns of comity and

14   judicial economy both counsel this Court to dismiss the remaining

15   PAGA claim.     It is better suited for resolution in state court.

16       Lacking original jurisdiction over the only remaining claim

17   in this action, the Court declines to exercise supplemental

18   jurisdiction.     The PAGA claim is dismissed without prejudice to

19   refiling in state court.

20                               III.   ORDER
21       For the reasons set forth above, the Court GRANTS

22   Defendant’s Motion to Compel Arbitration.       Excluding the PAGA

23   claim, Ware’s federal and state law claims are submitted to

24   arbitration.     The PAGA claim is DISMISSED WITHOUT PREJUDICE.

25       IT IS SO ORDERED.

26   Dated: March 25, 2019
27

28
                                        10
